MEMORANDUM **
Arizona Department of Corrections Director Dora B. Schriro appeals from the district court’s order dismissing as moot prisoner Stephen Bishop’s 42 U.S.C. § 1983 action, and requiring Schriro to give the court ninety days notice before changing any policy so as to deprive Bishop of a personal fan. We have jurisdiction under 28 U.S.C. § 1291. After de novo review, Southern Oregon Barter Fair v. *661Jackson County, Oregon, 372 F.3d 1128, 1133 (9th Cir.2004), we affirm.
“It is well settled that a defendant’s voluntary cessation of a challenged practice does not deprive a federal court of its power to determine the legality of the practice.” City of Mesquite v. Aladdin’s Castle, Inc., 455 U.S. 283, 289, 102 S.Ct. 1070, 71 L.Ed.2d 152 (1982). “[I]n cases involving the amendment or repeal of a statute or ordinance, mootness is ‘a matter relating to the exercise rather than the existence of judicial power.’ ” Coral Constr. Co. v. King County, 941 F.2d 910, 927 (9th Cir.1991) (citations omitted). A court may continue to exercise jurisdiction over such a case where the balance of interests favors such continued authority. See id.
We deny Bishop’s motion to expand the record.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.